DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2011/0201932 A1 to Duric et al. in view of U.S. PG Pub. No. 2008/0021502 A1 to Imienlinska et al.
Regarding Claims 1 and 2 Duric discloses a system for tissue lesion detection and determination, comprising: one or more computer readable storage media having instructions 
	But, Duric does not specifically disclose forming a parametric speed image of speed and cyst pixels based on a different color for each pixel.
	However, Imienlinska discloses a similar medical imaging system, wherein a parametric image for different tissue type is based on a color and based on thresholds for each tissue type and parameter on a pixel basis and display the speed of sound image with a pixel coloration according to the determination of the pixel (see 83, 84, and 240).  A skilled artisan in light of the combined prior art teachings would have recognized that providing the speed image already disclosed in Duric with the color coding and threshold parametric imaging of Imienlinska to read on the present claims.
	It would have been obvious to one of skill in the art to have combined the teachings of Duric and Imienlinska because doing so would create an intuitive display of the speed data collected in Duric so that a user could easily locate and diagnose benign or malignant tissues like cysts and solid cancerous masses.

Specifically regarding Claim 3, Duric discloses a device, wherein the pixel of the speed of sound image is within a region of pixels identified for analysis from a reflection image (see entire document, noting Figs. 1 and 3-7 and para 14-31).
Examiner also notes that subject matter of Claim 3 is merely an intended result and does not represent a structural limitation.  The device of Duric is capable of reading on the intended use claimed and therefore reads on the claims.
Regarding Claim 4, Duric discloses a system, further comprising instructions that direct the processor to display the speed of sound image merged with the reflection image (see entire document, noting Figs. 1 and 3-7 and para 14-31).
Regarding Claim 5, Duric discloses one or more computer readable storage media having instructions stored thereon that, when executed by a processor, direct the processor to: receive 3D speed of sound image data and reflection image data; perform a thresholding of at least one of the 3D speed of sound image data and the reflection image data to identify pixels for 
	But, Duric does not specifically disclose forming a parametric image and cyst or lesion pixels for each pixel.
	However, Imienlinska discloses a similar medical imaging system, wherein a parametric image for different tissue type is based on a color and based on thresholds for each tissue type and parameter on a pixel basis (see 83, 84, and 240).  A skilled artisan in light of the combined prior art teachings would have recognized that providing the speed image already disclosed in Duric with the pixel color coding and threshold parametric imaging of Imienlinska to read on the present claims.
	It would have been obvious to one of skill in the art to have combined the teachings of Duric and Imienlinska because doing so would create an intuitive display of the speed data collected in Duric so that a user could easily locate and diagnose benign or malignant tissues like cysts and solid cancerous masses on a pixel by pixel basis.
Further, Duric discloses that solids and cysts have different speeds of sound and that solid lesions have higher sound speeds than cysts (see at least para 14-31, noting para 27).   Accordingly, it would have been obvious to one having ordinary skill in the art at the time the In re Aller, 105 USPQ 233.  A skilled artisan would have found it obvious to optimize the speed thresholds because doing so would predictably allow a user to diagnose lesions in an image based on the relative speeds already disclosed in Duric.
Conclusion
This is a continuation of applicant's earlier Application No. 14/627,415.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793